t c summary opinion united_states tax_court carolyn d fenderson petitioner v commissioner of internal revenue respondent docket no 18961-05s filed date thomas i hausman and patricia m ritzert for petitioner anita a gill for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period respondent determined a dollar_figure deficiency in petitioner’ sec_2002 federal_income_tax the issue for decision is whether petitioner is entitled to a deduction for a loss from her real_estate activities the resolution of the issue depends in part upon whether sec_469 applies to petitioner for the year in issue background some of the facts have been stipulated and are so found at the time the petition was filed in this case petitioner resided in ohio in date petitioner started employment as an account manager for symantec corporation a company that markets a popular computer security software program symantec she was so employed during and although expected to develop new business she was primarily responsible for servicing eight existing customers to that end she regularly kept in contact with those customers and was always available to them in order to ensure that any problems or concerns any might have would be properly and promptly resolved if the customer’s problem were of a technical nature petitioner would arrange for one or more symantec software engineers to get involved during the first year of her employment with symantec petitioner frequently traveled to customers and potential customers in cleveland and pittsburgh she spent at least hours a week doing so petitioner’s compensation from symantec was composed of a base salary stock_options and sales commissions based on sales of software licenses depending on the size and nature of the sale transaction a series of licenses involved in a single sale might be rolled out over a period of years following the year of the sale her commissions were paid when the roll out occurred as a result petitioner received commissions in one year that related to sales made during a previous year or years in petitioner’s compensation from symantec totaled dollar_figure some of the commissions included in that amount relate to sales of software licenses made in years prior to according to petitioner she spent about hours a week working for symantec during she maintained a calendar that tracked her activities and appointments in connection with her employment at symantec which ended during as of the close of petitioner owned several parcels of residential real_estate that she held for rent or rented during that year collectively the rental units some of the rental units were leased in accordance with federal or state programs that provided rent subsidies to the tenant s lessee s the rent subsidy programs on her timely filed federal_income_tax return the rental units are identified by addresses as follows east 149th st euclid hgts blvd wickford rd continental e 97th parkhill e 131st st parkgate graham and endura for the most part and generally speaking petitioner was responsible for renting and managing the rental units she advertised when a unit was available she conducted and attended open houses showing the units she arranged for utilities to be turned on when necessary she requested and reviewed credit reports with respect to prospective tenants she painted and cleaned the units when necessary and she arranged for repairs to be made in those situations when she was not competent to make the repairs herself in addition to activities related to a specific rental unit petitioner attended real_estate auctions and reviewed listings of real_estate for sale by government authorities and private sellers from time to time she also met with officials from the federal or state government agencies that administered the rent subsidy programs separate and apart from the calendar that petitioner kept in connection with her employment at symantec petitioner maintained at trial petitioner explained that the graham and endura rental units were actually owned by her brother a calendar in which she recorded her activities related to the rental units petitioner’s calendar some of the entries made in the calendar relate specifically to one or another of the rental units many entries merely show the words auction or sheriff’s listings some of the entries appear to be reminders or relate to upcoming events rather than a record of an event that actually occurred for example on those days when the word auction is noted it cannot be determined whether petitioner actually attended an auction or merely marked her calendar to show that the event was scheduled on that date similarly many notations show a 4-hour period for gas or electric with respect to one or another of the rental units again it cannot be determined whether petitioner actually spent hours on that date waiting for someone from one utility company or another or whether petitioner merely noted the date and time frame when the utility company employee was scheduled to arrive some of the entries contained in petitioner’s calendar are clearly personal in nature for example on july petitioner noted carol’s house take salad and merlot on other dates a person’s name is listed but the relevance of that person’s involvement if any with a particular rental unit cannot be determined from the entry on the calendar petitioner’ sec_2002 tax_return includes five schedules e supplemental income and loss on which the rental income and expenses of the rental units are reported the schedules e taking into account that income and those expenses the schedules e show an aggregate loss of dollar_figure the rental loss which is deducted from the other income shown on petitioner’s return in date prior to the completion of the examination of petitioner’ sec_2002 return petitioner submitted a second return this second return which was not processed by respondent included a schedule c profit or loss from business but no schedule e the income and expenses originally reported on the schedules e are shown on the schedule c otherwise there is no difference between the two returns in a letter dated date to respondent petitioner stated that she wanted to amend her return and further that she wished to utilize the affirmative election of sec_469 it is not clear whether the letter and the second return which was not processed by respondent were submitted together in the notice_of_deficiency that forms the basis for this case the rental loss deduction was disallowed because according to an explanation contained in the notice rental activities of any kind regardless of material_participation are considered on one of the schedules e petitioner aggregated the amounts shown on the other four passive activities unless the requirements of sec_469 are met other adjustments made in the notice_of_deficiency are not in dispute discussion in general and as relevant here an individual is not entitled to a deduction for a passive_activity_loss incurred during the taxable_year sec_469 a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any activity which involves the conduct of any trade_or_business and in which the taxpayer does not materially participate sec_469 for this purpose a trade_or_business is generally defined as any activity in connection with a trade_or_business or any activity for the production_of_income under sec_212 sec_469 in general a rental_activity is treated as a passive_activity regardless of whether the taxpayer materially participates sec_469 if a taxpayer is described in sec_469 sec_469 does not apply and the taxpayer’s rental_activity if conducted as a trade_or_business or for the production_of_income is a passive_activity unless the taxpayer materially participates in the activity sec_469 fowler v commissioner tcmemo_2002_223 sec_1_469-9 income_tax regs the parties disagree on a number of different points concerning the application and relevance of sec_469 to petitioner’s rental activities among those disagreements they dispute whether sec_469 applies petitioner claims that sec_469 applies to her for the year in issue and therefore sec_469 does not apply for that year respondent disagrees under the circumstances if sec_469 does not apply to petitioner for then she is subject_to sec_469 for that year which means that the rental loss is a passive_activity_loss and she is not entitled to the rental loss deduction here in dispute sec_469 does not apply to a taxpayer unless in addition to another requirement more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates sec_469 in this case the equation contemplated by the statute requires that we measure the extent of the personal services that petitioner performed as an employee of symantec against the personal services petitioner performed in real_estate trades_or_businesses in which she materially participated the parties proceeded as though the extent of personal services performed in a trade_or_business is measured by hours we do likewise and start with petitioner’s trade_or_business as an employee of symantec according to petitioner she spent approximately hours per week working for symantec she described in general terms how that time was spent but she provided little in the way of specifics although she maintained a written record regarding her activities as an employee of symantec the written record was not made available to the court petitioner’s compensation from symantec the lack of any written evidence corroborating her testimony on time she claims to have spent performing personal services for symantec during the extent of her obligations to her customers as an account manager of symantec and the amount of hours she spent working for symantec in previous years strongly suggest that she spent more than hours per week performing personal services for symantec during but the suggestion is no substitute for evidence as it stands the only evidence on the point is petitioner’s testimony assuming without finding that petitioner’s estimate is accurate we proceed as though petitioner spent hours hours per week x weeks performing services as an employee of symantec during the year in issue next we turn to the personal services performed by petitioner in real_estate trades_or_businesses in which she materially participated for purposes of sec_469 a taxpayer materially participates in an activity only if the taxpayer is involved in the operation of the activity on a basis which is regular continuous and substantial sec_469 we are satisfied that with respect to each real_estate activity involving a rental unit petitioner’s participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year sec_1 5t a temporary income_tax regs fed reg date consequently for purposes of sec_469 petitioner may be treated as having materially participated in the operation of each of the rental units and we proceed as though she did circumstances that in and of themselves establish material_participation in a given activity can be found in sec_1_469-5t temporary income_tax regs fed reg date argument could be made that for purposes of sec_469 a taxpayer’s participation in an activity is not treated as regular continuous and substantial during any year if the individual participates in the activity for hours or less during that year see oberle v commissioner tcmemo_1998_156 sec_1_469-5t temporary income_tax regs fed reg date under the circumstances we need not decide the point according to petitioner she performed more than hours of personal services in connection with each of the rental units in support of her claim in this regard she submitted a schedule of the hours spent on each unit exhibit 3-j exhibit 3-j shows a total of dollar_figure hours spent on all rental units the exhibit itself is a summary of a document that shows the date nature of the activity and time spent on a property-by-property basis exhibit 4-p exhibit 4-p in turn is according to petitioner based upon items listed in petitioner’s calendar although the calendar was prepared contemporaneously with the events recorded in it exhibit 3-j and exhibit 4-p were prepared years later during either the examination of petitioner’ sec_2002 return or in preparation for this proceeding in reliance on her calendar and the above-referenced exhibits petitioner argues that more than one-half of her time spent in performing personal services in trades_or_businesses during was spent in performing personal services in real_estate trades_or_businesses dollar_figure hours performing personal services in her real_estate trades_or_businesses versus hours performing personal services as an employee of symantec as petitioner views the matter she has satisfied the requirements of sec_469 and therefore sec_469 does not apply sec_469 petitioner’s view however presupposes that the amounts of hours shown on exhibits 3-j and 4-p are supported by entries made in her calendar this does not appear to be the case a number of inconsistencies between items shown on petitioner’ sec_2002 return her calendar and the exhibits were brought out during petitioner’s cross-examination at trial furthermore upon careful review of those documents we are unable to reconcile estimates of time shown on exhibits 3-j and 4-p with entries made in petitioner’s calendar on many dates the estimate of time spent on a particular activity exceeds the amount of time shown on that calendar for that date for example on exhibit 4-p petitioner shows more than hours spent performing various types of services at parkgate on date the hours presumably are incorporated in the total hours shown for that property on exhibit 3-j entries on her calendar for that date however do not support the number of hours or the type of activities described in exhibit 3-j a taxpayer can establish personal services performed in an activity by any reasonable means reasonable means may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries sec_1_469-5t temporary income_tax regs fed reg date among exhibit 3-j exhibit 4-p and petitioner’s calendar we find petitioner’s calendar to be the only record that complies with the above regulation for purposes of that regulation ballpark guesstimates contained in postevent records such as exhibits 3-j and 4-p are entitled to little if any weight in determining the extent of a taxpayer’s participation in an activity bailey v commissioner tcmemo_2001_296 carlstedt v commissioner tcmemo_1997_331 speer v commissioner tcmemo_1996_323 goshorn v commissioner tcmemo_1993_578 we have carefully and repeatedly reviewed petitioner’s calendar after doing so we find that the estimates of time spent on specific properties shown in exhibits 3-j and 4-p are overstated at least to the extent as follows this is not to suggest that petitioner’s calendar is not without problems petitioner explained that some entries made in the calendar were made before the activity occurred and she did not adjust the entries later to reflect the actual duration of the activity see eg fowler v commissioner tcmemo_2002_223 furthermore although the calendar contains many entries related to petitioner’s rental activities such as evictions collecting rent inspections meeting with contractors mediation auctions credit checks listing reviews screening of prospective applicants etc there is nothing to connect these activities to a specific rental unit or rental_activity similarly the calendar contains numerous entries that do not in and of themselves show how the activity was related to a rental_activity for example some entries on the calendar show only the name of an individual and a phone number other entries simply show the address of a rental unit some entries are obviously not related to any rental_activity finally there are some entries that are illegible rental unit hours per exhibits 3-j and 4-p hours per calendar maximum east 149th st dollar_figure dollar_figure euclid hgts blvd dollar_figure wickford rd dollar_figure continental e 97th dollar_figure dollar_figure parkhill dollar_figure e 131st dollar_figure parkgate dollar_figure woodstock total hours dollar_figure relying upon the entries in petitioner’s calendar we find that petitioner spent hours performing personal services in connection with her real_estate trades_or_businesses in which she materially participated during because petitioner spent at least hours performing personal services as an employee of symantec during she does not qualify for the provisions of sec_469 this means that sec_469 operates to treat all of petitioner’s real_estate activities as passive activities regardless of whether she materially participated in any of them it follows that under the provisions of sec_469 petitioner is not entitled to the rental loss deduction and respondent’s disallowance of that deduction is sustained whether the hours listed for woodstock a property not included on any of the schedules e should be taken into account in the analysis is a moot question the outcome remains the same whether hours are included or ignored to reflect the foregoing decision will be entered for respondent
